                Case: 1:19-cv-01924 Document #: 6 Filed: 03/22/19 Page 1 of 2 PageID #:35
                           United States District Court Northern District of Illinois
                           MOTION FOR LEAVE TO APPEAR PRO HAC VICE
 Case Title:                                                                                                           Plantiff(s)
               RD. Tris Tresnawati as Special Administrator of the Estate of Rumandi Rama

                                                                             VS.
               The Boeing Co., an Illinois corporation                                                                 Defendant(s)

 Case Number: 1:19-¢v-01924                                       Judge: Hon. John J. Tharp, Jr.


I,    Steven C. Marks
                                                                                                            hereby apply to the Court

under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of

RD. Tris Tresnawati
                                                                                                   by whom I have been retained.

I am a member in good standing and eligible to practice before the following courts:
                                                Title of Court                                                           Date Admitted
                                          All Florida State Courts                                                            11/21/1985
                  United States District Court for the Southem District of Florida                                            11/21/1985
                   United States District Court for the Middle District of Florida                                            4/10/2002
                      United States District Court for the District of Columbia                                               2/1/2016

I have currently, or within the year preceding the date of this application, made pro hac vice applications to this
Court in the following actions:
                                                                                                            Date of Application
     Case Number                                            Case Title                                      (Granted or Denied)*
     1:19-cv-01951                             Ningsi, et al. v. The Boeing Co.                                         3/22/19
     1:19-cv-01932                    Dewi Marlina Manik, et al. v. The Boeing Co.                                      3/22/19
     1:19-cv-01935                    Santi Amarti Sagala, et al. v. The Boeing Co.                                     3/22/19


*If denied, please explain:
(Attach additional form if
necessary)
Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of Illinois must designate, at the
time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of
papers may be made.
                                                                                            /                      /




                                   Has the applicant designated local counsel?        Yes   I¢l             No     ]      I
                                                                                                                   l_.__._a


If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.
                  Case: 1:19-cv-01924 Document #: 6 Filed: 03/22/19 Page 2 of 2 PageID #:36
 Has the applicant ever been:
 censured, suspended, disbarred, or otherwise disciplined by any court?

 or is the applicant currently the subject of an investigation of the
                                                                                       Yes   •-•            No     [•--•
 applicant's professional conduct?                                                     Yes   •-]            No     F•
 transferred to inactive status, voluntarily withdrawn, or resigned from the
 bar of any court?                                                                    Yes                   No     [-•
 denied admission to the bar of any court?                                            Yes    •-7            No     [-•
 held in contempt of court?                                                           Yes    [-•            No     •--7
NOTE: If the answer to an), of the above questions is yes, please attach a brief description of the incident(s) and the applicant's current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations
of the applicant's conduct may have been instituted.

I have read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. I declare under penalty of perjury that the foregoing is true and
correct.


March 22, 2019                                           S/Steven C. Marks
                    Date                                            Electronic Signature of Applicant

                             Last Name                                        First Name                             Middle Name/Initial
Applicant's Name
                             Marks                                            Steven                                Craig
Applicant's Law Firm         Podhurst Orseck, P.A.
                             Street Address                                                                         Room/Suite Number
Applicant's Address
                             One S.E. 3rd Avenue                                                                    2300
                             City                        State                ZIP Code             Work Phone Number
                             Miami                      FL                   33131                 (305) 358-2800
(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule 83.14 is effective until such
time as the fee has been paid.)


NOTE: Attorneys seeking to appear pro hac vice may wish to consider filing a petition for admission to the general bar of this Court. The
      fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00. Admission to the general bar
      permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
      only. Application for such admission must be made in each case; and the admission fee must be paid in each case.




           Rev. 01/01/2018
